DME:_M\Ml<                                  RECEIVED II
      HLE INWRJMLE                         C0URT 0F CRmmi APPEALS
     BY:•         (P        '_                     JUN 112015
                                                 Abel Acosta, Clerk

            IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

            WRIT NO.




ex PARirE              ,,,. dr ii^gnt eefttains $mfk the the district court
CHADRICKBPATE gg^SU&lW. 36THJUDICIALDISTRICT
TDCJ #015*63340                               ARANSAS COUNTY, TEXAS

                                                 CAUSE. W. M^SftSfMCJR




                                 COVER SHEET

                                 EXHD3IT    15

     -MASTER INDEXCHRISTOPER HALL REPORTERS RECORD 1-11 PAGE 2
                                                                                             €*-* 13
Scanned Jan 26, 2012                                                     ^zis-ofr^
                 1                 r g p q r 11 « ' s              •RlCOTHi


                 2
                                                                       VCOJWSS
             3


             4                 •tsia.1. Court. C«ml«*. Tftaafawc A.-Qft-5<l&a-tt,-CR.

                 5
                     TBK   STATE OF TEXAS                  *       IH THE DISTRICT COORT OFj
             e-
                     VS.                                          ARANSAS COOKTX, TEXAS
             7
                     oaAxs/oreuB. ioaB.ea haul.        *          36TR JUDICIAL     DISTRICT
             8


             9                                    M&SnSft      IWDBX


         10


        ill


             12                               ORIGINAL                        RECEIVED IN
                                                                        COURT QFCRIMWAi APPEQL3
         1L3
                                                                              AUG 10 2011
         14

                                                                         l£Hte& Pearson,tAerfo


         n

         118.




        ! 20

         21


         :22




         25
                                                                                                            citlS
                                           ttALi rfJQSft/c^DtX                                                         p,?®
                                         TABLE                  OF              CONTENTS




'jfij I H.h-1 7h*r*~ fj VOLUME 3:       Announcement            (9-2 5-08) 5%
                                                                                              &-*«>«*-« ''»••-(   ci^--- (thl°-
                                        Pretrial .Yieaxxiig                (iu-<ii-uo;

                9


               .0                       myitis (P^^n-cct w ^ ^ ' 5 ^ #
              II
                rK2
                  VOLUME          6     Jurv Trial       - ••    Voir Di r.e Proceedinqs                          ll-1?-'$'$):


                    [ VOLUME 7:         Jury Trial ••            Gu i it/'innocence (2-9-091
              13


              14        VOLUME    B:    Jurv Trial       - - &uii'i:JInnocence                           \1-W-Vb)
                    l


                        VOL \JW-E 9 :   J"u r. y Tr ia X - •


                                                                 --•,-.-. \ 4   l, Xti-,',.




                    I VOX0W£7 i.f;      Jury fi'iai              Pa a x j^iireit c - i"e;- c <sv? ci .T-y J.2-23-&9 /•
              19                                                 Trial            E xhib.it s
                                                                -oOo-
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

             WRIT NO.




EX PARTE                                FROM THE THE IfiSTRiCT CXJURT


CHADRIC K B PATE                          36TH JUDICIAL DISTRICT


TDCJ #01:S<63340                              ARANSAS COUNTY, TEXAS

                                              CAUSE NO. A-08-5080-4CR




                             COVER SHEET


                              EXHIBIT    20


  REPORTERS RECORD VOLUME 6 OF 9 PAGE 221 LINES 1-25 CHADRICK PATE
                                                                                                         ^c      4h£o


                               B. E B Q R T E P .                    '    S         R   £    C   O   K   C


                                                                              6)'
                                 VOLUMS
                                                    L£.                                     VOLUMES



                          "Irial Co^it Ca-ase i^xntibex &-CiB~5tifcti-4-CR


        T&&;   STATE      OF     TEXAS                                           IN TEE          DISTRICT     COURT   OF
                                                             *

        VS..                                                 *,
                                                                                 fcSAM'S.SiS ZVCiWri , TITAN'S
                                                                 *

        • CHADRICK        B.   PATE                              *
                                                                                    36TH     JUDICIAL        DISTRICT



                                                          JURY           TRIAL
                                               •&-ai I-t / Inn o cen ce




        eOUN"SBX        FOR    THE    STATE :
12             MR.      MARCELINO        RODRIGUEZ


 i j           ASSISTANT       DISTRICT ATTORNEY
               3 6th      Judicial District
               San      Pa£iric;i.o- Coccnty Courthouse
               F.    0.   Box    1393
1 ^'i          Sinton,         Texas           7838 7
               T^l •.     I^i -3^ - "6 2 2 ft
 1 D           Fax:        3 61-36 4-4978
               SBN:        24046959



        COitTiNSEL      FOR    THE    DEFENDANT:
                                      BIZ.'MOR.'E
*i"y           ATTORNEY          AT   LAV,
               ?.    0.    Box    276
               622      South    fanca
               Corpus         Christi,       -.: e x a;              78403
               Tel:       3 61-8 82-4        75
               Tax:       3 61-882-3 635
22             S3N:       07958500

Z3\                 On the 10th day of February, 2009, the following
         proceedings came on for trial in the above-entitled and
24;     numbered cause in said Court, HONORABLE JANNA K. WHATLE.Y.,
        3udc;e Presidinq, held in Rnctoact, ?^^Zil% toml'j, T^at^
25                   Proceedings were reported by machine, shorthand.
                                                                                                                      221

   i!
                                      TEE      COURT:       We    haven't           talked about          your

           .lent yen,               so.

                                      MR.     GILMORE:           Well,     Judge,       anything         he says

  4| is hearsay as to my client.                                  Anything that Mr. Ha.il

        says



                                     MS.      CABLE:        --    as    to Chad rick          Pate,      Jud'-ge,

  7j as far as that goes,                             but I ask to be able to a,st :j_ata t_b„e.

   8    a cm i ; 3 s i        3 made        by    t_hi .s dBfs-X'dj?.vt,- • Cftsl siopti-asr tf<s22.

                                     MR.      GILMORE:           May we       approach        the    bench?

                      (.The    foll.owi.aq discus-slon. was b.ad at t.h% Iwnch. 1

11                                   ..MR.       &11M&SS:        T&en     Z    ask    £>;&   C&usr-C     ta   se-t i?-(j-   r




12      Mr.'     Pate         from this'         case at this           time        because they 're going

        to get into evideace t,ta.a»t.' a                        aat e.d.rc.i.'S.^.'Lb.L'e. ^^^i.r^'sA:. ^..vni BiTitSii

J. 4    j^s g&ingt x.o J?£> us&d atg&iKsi: //Tint.                            S& I    oi'jjecrc ana'      J''a ask

15      for      .a    severance.


16l                                   MS. . C^RLE. •.        Z. te^Lift'fi Vs;at. •c.'&Ti '!/•&        tvrr-feti Vy

J 7     ^>.o j^^t.fi'rcitf,';,            u.:ri,ci:y-6-.   fYrey Can as tried together and'

18      there          can     be    an   instruction as               to the        jury not       consider!n

1.91 Lt.at.           agai.T-.st. Cb.^'A'i it.^ ?at^ .

                                      TffE COURT:            See,      £''m    at    such    ah .unfair

21      advantage.                  I have no idea what this guy's going t:o say

Lt      •kTi'd   vto.         1 titm'"t 'ktiow 'now l"'nv going, to ma'ke a ruling on

/. 3    this          because I have no idea what he's going to tell us.

24                                   MS.      CABLE:        He's       basically going              to   say,

2oj Judge.-,             that he was contacted by Michael Underwood and
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                 WRIT NO.        WR-78,165-02




  EX PARTE                                              FROM THE DISTRICT COURT
CHADRICK B. PATE TDCJ NO. 01563340                      36TH JUDICIAL DISTRICT
  APPLICANT                                              ARANSAS COUNTY, TEXAS
                                                         CAUSE NO. A-08-5080-4CR
NEMABARDJIN
PETITIONER
     V.
JUDGE JAN'.NA K. WHATELY




  PETITIONER'S ItfFOR&lATIO\

  NEMA B ARDIN

  Austin,'Tescas 78767
  512-487-0197 cell




                                CERTDJICATE OF SERVICE           /***           Am^J.^
  Ido hereby certify that atrue original of the above and foregoingApplication ofiEmergency
 Original Ma beas Corpus was personally hand delivered on the 2>a> day ofJUNE, 2015 toThe
   Texas Count of Criminal AppealsClerk's Office at 201 W. 14th Street Austin, Texas 78701
                                   and sent regular mail to:

                               JUDGE JANNAK. WHATELY
                                        P.O. BOX 700
                                SiNTON TEXAS 793&7-tt7Qft

                      ARANSAS COUNTY DISTRICT CLERK'S OFFICE
                            391 NORTH LIVE OAK STREET
                                 ROCKPORT, TEXAS 78382




                                        PAGE 1 OF 2
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.    WR-78,165-02




  EX PARTES                                     FROM THE DISTRICT COURT
CHADRICK )B. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLNOANT                                      ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMABAJftDIN

      V.
JUDGE JANKA K. WHATELY




                                      OATH



  STATE OF TEXAS,
  COUNTY <OF TRAVIS

  I NEMA BARDIN BEING DULY SWORN, UNDEROATH SAYS: I AM THE PETITIONER
IN THISAuMENDED EMERGENCY ORIGINAL HABEAS CORPUS ACTION AND KNOW
THE CONTENTS OF THE ABOVE APPLICATION FOR WRIT OF HABEAS CORPUS AND,
ACCORDING TO MYBELIEF, THE FACTS STATED IN THE APPLICATION ARETRUE.




                                                               '4Mmc
  SUBSCRIBED AND SWORNTO BEFORE ME JUNE|2,2015




                                             NOTARY PUBLIC



                                              **iS"">,       N.A. CADENA
                                             &£&!$& Notary Public, State of Texas
                                             I fpTut My Commission Expires
                                             Wil-$F     October 20. 2018
     CERTIFICATE OF SERVICE



ARANSAS COUNTY DISTRICT ATTORNEY
    301 NORTH LIVE OAK STREET
      ROCKPORT, TEXAS 78382




          PAGE 2 OF 2